In a proceeding pursuant to CPLR article 78, inter alia, to annul the revocation of a certain permit affecting petitioners’ property, the appeal is from a judgment of the *942Supreme Court, Nassau County, dated January 20, 1977, which dismissed the petition. Judgment affirmed, without costs or disbursements, on the opinion of Mr. Justice Albert at Special Term, and without prejudice to an application to the zoning board of appeals for a variance, if petitioners be so advised. Should petitioners-appellants apply for a variance, expenditures made by them in good faith and in reliance on the invalid permit may properly be considered on the question of the granting of the variance (see Matter of Cortodd Homes v Misiakiewicz, 45 AD2d 1008, 1009; see, also, Reichenbach v Windward at Southampton, 80 Mise 2d 1031, 1041, affd 48 AD2d 909). We note that should petitioners desire to pave the vacant portion of their property, without more, no permit would be required. Margett, J. P., Damiani, Shapiro and Titone, JJ., concur.